           Case 2:20-cv-01033-RSL-TLF Document 11 Filed 08/10/20 Page 1 of 4



1

2

3

4                            20-UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    DANNY L PELLUM,
                                                        Case No. C20-1033 RSL-TLF
7                            Plaintiff,
           v.                                           INITIAL PRETRIAL SCHEDULING
8                                                       ORDER
     KING COUNTY,
9
                             Defendants.
10

11         Pursuant to Fed. R. Civ. P. 16(b), Local Civil Rule LCR 16(b), and the parties’

12   Joint Status Report (Dkt. 10), the Court establishes the following schedule:

13                                 Event                                     Date

14     Initial disclosures                                           August 18, 2020

15     Last date to amend the pleadings                              September 9, 2020

16     Last date for joinder of additional parties                   November 25, 2020

17     Disclosure of any expert witnesses’ reports under FRCP        April 30, 2021
       26(a)(2)*
18     Last date to file motions related to discovery                June 9, 2021

19     Last date to complete agreed-upon mediation conference        June 30, 2021
       under LCR 26.1
20     Completion of discovery                                       June 30, 2021
          Includes service of responses to interrogatories and
21        requests for production, the taking of depositions, and
          meet-and-confer meetings.
22     Last date to file and serve dispositive motions               July 30, 2021
          Under LCR 7, noting date is fourth Friday thereafter.
23        Replies will be accepted.
24

25

     INITIAL PRETRIAL SCHEDULING ORDER - 1
              Case 2:20-cv-01033-RSL-TLF Document 11 Filed 08/10/20 Page 2 of 4



1             These are firm dates that can be changed only by order of the Court, not by

2    agreement of counsel or the parties. The Court will alter these dates only upon good

3    cause shown; failure to complete discovery within the time allowed is not recognized as

4    good cause.

5             Dispositive Motions

6             Any dispositive motion shall be filed and served on or before July 30, 2021.

7    Pursuant to LCR 7(b), any argument being offered in support of a motion shall be

8    submitted as a part of the motion itself and not in a separate document. The motion

9    shall include in its caption (immediately below the title of the motion) a designation of

10   the date the motion is to be noted for consideration upon the Court’s motion calendar.

11   Dispositive motions shall be noted for consideration on a date no earlier than the fourth

12   Friday following filing and service of the motion. LCR 7(d)(3).

13            All briefs and affidavits in opposition to any motion shall be filed and served

14   pursuant to the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR

15   7. The party making a motion may file and serve a reply to the opposing party’s briefs

16   and affidavits. Any reply brief shall also be filed and served pursuant to the

17   requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7.

18            Privacy Policy

19            Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact

20   the following information from documents and exhibits before they are filed with the

21   court:

22            •   Dates of Birth: redact to the year of birth

23            •   Names of Minor Children: redact to the initials

24

25

     INITIAL PRETRIAL SCHEDULING ORDER - 2
           Case 2:20-cv-01033-RSL-TLF Document 11 Filed 08/10/20 Page 3 of 4



1           •   Social Security Numbers and Taxpayer Identification Number: redact in their

2               entirety

3           •   Financial Accounting Information: redact to the last four digits

4           •   Passport Numbers and Driver License Numbers: redact in their entirety

5           All documents filed in the above-captioned matter must comply with Federal Rule

6    of Civil Procedure 5.2 and LCR 5.2.

7           Cooperation and Settlement

8           As required by LCR 37(a), all discovery matters are to be resolved by agreement

9    if possible. Counsel are further directed to cooperate in preparing the final pretrial order

10   in the format required by LCR 16.1, except as ordered below.

11          If the case resolves or settles in private mediation as indicated in the Joint Status

12   Report (Dkt. 10), counsel for the parties shall promptly notify Judicial Law Clerk Miguel

13   Mendez-Pintado at (253) 882-3894, or direct the mediator to advise the court in writing

14   as provided in Local Rule LCR 39.1(c)(7).

15          Proof of Service and Sanctions

16          All motions, pretrial statements and other filings shall be accompanied by proof

17   that such documents have been served upon counsel for the opposing party or upon

18   any party acting pro se. The proof of service shall show the day and manner of service

19   and may be by written acknowledgment of service, by certificate of a member of the bar

20   of this Court, by affidavit of the person who served the papers, or by any other proof

21   satisfactory to the Court. Failure to comply with the provisions of the Order can result in

22   dismissal/default judgment or other appropriate sanctions.

23

24

25

     INITIAL PRETRIAL SCHEDULING ORDER - 3
           Case 2:20-cv-01033-RSL-TLF Document 11 Filed 08/10/20 Page 4 of 4



1           The Clerk of Court is directed to send a copy of this Order to counsel for the

2    parties.

3

4

5           Dated this 10th day of August, 2020.

6

7

8                                                    A
                                                     Theresa L. Fricke
9                                                    United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     INITIAL PRETRIAL SCHEDULING ORDER - 4
